ORDER The court has considered the Respondent’s motion to amend, Dkt. No. 83, and the Petitioner’s opposition, Dkt. No. 84. The Respondent’s Motion to Amend Opinion is GRANTED in part and DENIED in part. The memorandum disposition filed on October 20, 2017 is amended as follows: Replace the text on p. 2, line 19 and p. 3, lines 1-2 with the following: Ms. Korzhina’s petition for review of the BIA’s denial of her motion to reopen is GRANTED, and we remand on an open record to allow the agency to resolve the •application in light of current country conditions. The Respondent’s motion to amend is otherwise DENIED.